Citation Nr: 0403970	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-09 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.    


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from June 1955 to 
May 1958, and from November 1958 to November 1975.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office located 
in Muskogee, Oklahoma (RO).  


FINDING OF FACT

The appellant's post-traumatic stress disorder (PTSD) is 
manifested by nightmares, irritability, anxiety, exaggerated 
startle response, hypervigilance, intrusive memories, sleep 
disturbance, and occupational and social impairment; the 
appellant generally functions adequately without problems 
with speech, memory, judgment, or insight.       


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

Prior to the initial rating decision with regard to the issue 
on appeal, the RO notified the appellant in March 2001, of 
the evidence needed from him to support his claim, and what 
evidence the RO would obtain.  See Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).  The Board further 
observes that there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claim.  In correspondence from the 
appellant, received by the RO in April 2003, the appellant 
indicated that he did not have additional medical evidence to 
submit, and he requested that his claim be processed.  The 
appellant has also been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an initial evaluation in excess of 30 percent for PTSD.  In 
addition, the appellant has been afforded the opportunity to 
present evidence and argument in support of the claim.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in February 2001 and December 2002, the 
appellant was provided fee basis psychiatric examinations on 
behalf of VA which were pertinent to his service-connected 
PTSD.  The Board further observes that in this case, there is 
no outstanding evidence to be obtained, either by VA or the 
appellant.  Consequently, the Board finds that VA did not 
have a duty to assist that was unmet.  The Board also finds 
that, in light of the above, the facts relevant to this 
appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  

In this case, the appellant has been provided notice 
regarding the type of evidence needed to establish an initial 
evaluation in excess of 30 percent for his service-connected 
PTSD, and has been provided assistance in obtaining the 
evidence.  Thus, the Board finds that no additional notice or 
duty to assist is required under the provisions of 38 C.F.R. 
§ 3.159.   

II.  Factual Background

The appellant had active military service from June 1955 to 
May 1958, and from November 1958 to November 1975.  The 
appellant's DD Form 214, Report of Separation from the Armed 
Forces of the United States, shows that he received numerous 
medals and badges, including the Vietnam Service Medal, the 
Republic of Vietnam Campaign Ribbon, the Purple Heart Medal, 
the Republic of Vietnam Gallantry Cross Unit Citation, with 
Palm Parachutist Badge, the Bronze Star Medal, with First Oak 
Leaf Cluster, and the Bronze Star Medal, with "V" Device.      

A fee basis psychiatric examination was performed on behalf 
of VA in February 2001.  At that time, the appellant noted 
that he had served two tours of duty in Vietnam.  He stated 
that during his wartime service, he witnessed death on 
several occasions and that he killed several Vietnamese 
soldiers.  The appellant indicated that since his return to 
the United States, he had had problems with nightmares.  He 
reported that his wartime experiences were almost always on 
his mind during the day.  According to the appellant, when he 
awoke from his nightmares, he would shake and feel cold, and 
would be unable to go back to sleep for the rest of the 
night.  The appellant stated that he had problems with 
insomnia and that he felt hypervigilant.  He noted that he 
was easily startled and that it was easy for him to become 
irritable.  According to the appellant, he avoided talking 
about his wartime experiences and also tried to avoid 
activities that reminded him of his wartime experiences.  The 
appellant indicated that he had difficulty concentrating.  He 
revealed that he had a history of suicidal ideations 
following really bad nightmares, but that he had never had 
any history of suicide attempts.  The appellant stated that 
he had a history of drinking alcohol on the weekends in order 
to "numb" his wartime memories.  According to the 
appellant, he received a DUI (driving under the influence) in 
1978.  He denied any history of illicit drug use.  The 
appellant also denied any history of psychiatric treatment, 
and he noted that he had never seen a therapist or 
psychiatrist in the past.        


In the appellant's February 2001 fee basis examination, the 
appellant stated that he last worked approximately 10 years 
ago.  The appellant indicated that following his discharge 
from the military, he worked for an engineering company for 
19 months.  He noted that during that period of time, he was 
involved in a motor vehicle accident and injured his 
shoulders and knees.  According to the appellant, following 
the accident, he was unable to continue working at the 
engineering company.  The appellant reported that he then 
worked as a ranch hand for eight years, but that that job 
ended after his employer died.  He revealed that he 
subsequently worked for approximately eight years as a ranch 
hand for a different employer.  The appellant stated that he 
enjoyed that work because it kept him busy and he did not 
have as much time to worry about the war.  According to the 
appellant, he retired 10 years ago.  He indicated that at 
present, he was the mayor of his hometown, which was a town 
of approximately 300 people.  The appellant noted that his 
job as mayor was a volunteer job and that he was planning to 
quit the job soon.  He reported that he had been married 
twice, and that he had been married to his second wife for 
over 40 years.  The appellant revealed that he had five 
children.  According to the appellant, he helped clean his 
house and he was able to do chores around the house without 
any significant problems.  He stated that his wife did the 
majority of the cooking, but that sometimes he would help 
her.      

Upon mental status evaluation, the examiner noted that the 
appellant was cooperative and alert, without any fluctuations 
in consciousness during the interview.  The appellant was 
also oriented to time, place, person, and present situation.  
The appellant's speech volume was normal, and it was also 
normal for rate.  His speech was spontaneous and well 
articulated.  The appellant's mood was euthymic and his 
affect was congruent with that.  The appellant exhibited no 
looseness of associations or tangentiality during the course 
of the interview.  There was no delusional speech, and the 
appellant denied any homicidal or suicidal ideations.  He had 
no auditory or visual hallucinations.  The examiner noted 
that the appellant had a history of flashbacks and 
nightmares.  In regard to immediate memory, the appellant was 
able to recall a series of six digits forwards correctly.  In 
regard to short term memory, that appellant was able to 
recall that President Bush was recently elected and 
inaugurated.  In regard to long-term memory, the appellant 
was able to recall his date of birth correctly.  The 
appellant's judgment appeared to be intact, and his insight 
into his illness appeared to be fair.  According to the 
examiner, the appellant seemed to minimize some of his 
symptoms and he did not seem to want to discuss his wartime 
experiences.  The appellant revealed that he had problems 
with mood swings at times, but that he did not have problems 
with violent behavior.         

Following the mental status evaluation, the diagnoses 
included chronic PTSD and a Global Assessment of Functioning 
(GAF) score of 60 was assigned.  The examiner stated that the 
appellant had experienced a traumatic event, the Vietnam War, 
in which both of the following were present: the person 
experienced threatened death and the person's response was 
intense fear, helplessness, and horror.  The traumatic event 
was persistently experienced in recurrent recollection of 
those events and recurrent distressing dreams of the events, 
feeling as if the traumatic events were recurring and intense 
distress of exposure to similar events.  According to the 
examiner, the appellant had persistent avoidance of stimuli 
associated with the trauma as evidenced by efforts to avoid 
thoughts, feelings, or conversations associated to the 
trauma, efforts to avoid activities, places or people that 
aroused recollections of the trauma, and restricted range of 
affect.  The appellant had persistent symptoms of increased 
arousal as indicated by difficulty falling or staying asleep, 
irritability or outbursts of anger, exaggerated startle 
response, difficulties with concentration and hypervigilance.  
According to the examiner, the appellant's PTSD diagnosis was 
due to the above criteria.  The examiner noted that the 
appellant had not worked for 10 years.  The examiner stated 
that according to the appellant, when he did work, he 
preferred to work by himself.  The appellant indicated that 
at times, he was irritable with his bosses.       

By a May 2001 rating action, the RO granted the appellant's 
claim of entitlement to service connection for post-traumatic 
stress disorder.  At that time, the RO assigned a 30 percent 
disabling rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 for PTSD, effective from March 24, 1999.   

A fee basis psychiatric examination was performed on behalf 
of VA in December 2002.  At that time, the appellant stated 
that he thought about the war every day.  The appellant 
indicated that he had never had a psychiatric admission.  He 
noted that he had been suicidal off and on for years, and 
that as a result of his suicidal ideations, he did not own 
any guns.  The appellant stated that following his separation 
from the military, he worked as a surveyor for 18 months.  
However, he reported that he was in an automobile accident 
and injured his shoulder and could no longer continue in that 
job.  According to the appellant, he then worked for 
approximately eight years fixing houses and raising cattle.  
The appellant stated that he would work alone and that he 
worked seven days a week.  He indicated that he subsequently 
did part-time work, and that he was mayor of his hometown for 
six years.  The appellant reported that as mayor, he worked 
half days.  He noted that he quit his job as mayor even 
though he had two years left in his term.  According to the 
appellant, there had been an ice storm and he was isolated 
for a seven-day period and could not leave his house and go 
to work.  The appellant revealed that when he finally went 
back to work, he had lost all interest in the job and became 
depressed.  He revealed that "since combat," he described 
himself as "grouchy," but he noted that he had been a 
responsible husband and parent.  According to the appellant, 
all of his sons had graduated from high school, and his 
daughters had gone through 11th grade.       

Upon mental status evaluation, the appellant's orientation, 
appearance/hygiene, communication, and speech were all 
normal.  The examiner reported that the appellant's behavior 
was inappropriate because he was tearful when talking about 
war experiences.  According to the examiner, the appellant's 
affect/mood was abnormal and the appellant showed disturbance 
of motivation and mood.  The examiner noted that the 
appellant demonstrated a depressed mood, which did not affect 
his ability to function independently.  The examiner also 
stated that the appellant had an impaired impulse control.  
Panic attacks, delusions, hallucinations, and obsessional 
rituals were all absent.  According to the examiner, the 
appellant's judgment and memory were normal, and the 
appellant did not have impaired abstract thinking.  The 
diagnoses included PTSD and a GAF score of 70 was assigned.  
The examiner reported that the appellant clearly had lasting 
personality effects and significant differences in 
adjustments that were required after his combat experiences.  
According to the examiner, the appellant had nightmares, 
flashbacks, depression, prolonged guilt, and suicide thinking 
but nothing protracted and never any definite attempt.  The 
examiner indicated that the appellant had had a marked 
decline in functioning in the last three years, and had a 
general and milder decline in the 10 or so years before that.  
The examiner noted that the appellant had functioned well in 
the family life and socially, he had made friends and 
related.  According to the examiner, the appellant had been 
able to maintain a good relationship at work, although for a 
number of years after returning from Vietnam, he essentially 
worked alone.  The examiner reported that the appellant's 
social aspects had improved after a decade or so back from 
combat.  The examiner also indicated that the appellant was 
capable of performing activities of daily living with no 
difficulty, and was able to establish and maintain effective 
work and social relationships.  According to the examiner, 
the appellant had no difficulty understanding simple or 
complex commands, and he did not pose a threat to himself or 
others.        

In March 2003, the RO received a statement from the 
appellant's son in support of the appellant's contention that 
he was entitled to an evaluation in excess of 30 percent for 
his service-connected PTSD.  In the letter, the appellant's 
son noted that the appellant suffered from nightmares, sleep 
disturbance, and crying spells due to his PTSD. 

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as noted 
above, in the May 2001 rating action, the appellant's claim 
for entitlement to service connection for PTSD was granted 
and a 30 percent disabling evaluation was assigned under 
38 C.F.R. § 4.130, Diagnostic Code 9411, effective from March 
24, 1999.  Accordingly, this claim is based on the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.  

The veteran's service-connected PTSD is currently assigned a 
30 percent evaluation in accordance with the criteria set 
forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  This 
rating contemplates PTSD manifested by occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, Diagnostic Code 9411.    

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.     

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id.     

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id. 

In the instant case, the appellant maintains that his current 
rating is not high enough in light of the disability that his 
service-connected PTSD causes him.  The appellant states that 
due to his PTSD, he suffers from nightmares, sleep 
disturbance, irritability, hypervigilance, and an exaggerated 
startle response.  The appellant has submitted a statement 
from his son in support of his contentions.  In this regard, 
lay statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).   

Upon a review of the rating criteria in relation to the 
evidence, the Board finds that the appellant's disability 
picture is best characterized by the currently assigned 30 
percent disability evaluation, and that the preponderance of 
the evidence is therefore against the claim for a higher 
disability evaluation.  The Board notes that the medical 
evidence, at most, demonstrates that the appellant's service-
connected PTSD results in an occasional decrease in work 
efficiency, and a rating in excess of 30 percent is not 
warranted. 

In this case, the evidence shows that the appellant has been 
oriented to person, time, and place.  He has sleep impairment 
and flashbacks.  The appellant also experiences irritability, 
exaggerated startle response, and hypervigilance.  
Nevertheless, this evidence does not demonstrate that his 
PTSD results in such impairment with reduced reliability and 
productivity as to warrant a 50 percent rating.  The 
appellant does not have a circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, or impairment 
of short- or long-term memory to the point that he can only 
remember highly learned material or forgets to complete 
tasks.  PTSD does not impair his judgment or abstract 
thinking, or difficulty in establishing and maintaining 
effective work and social relationships to the degree 
contemplated by the 50 percent rating.  In this regard, the 
Board notes that although in the appellant's December 2002 
fee basis examination, the examiner stated that the appellant 
demonstrated a depressed mood, the examiner also indicated 
that the appellant's depressed mood did not affect his 
ability to function independently.  In addition, the 
appellant has been a responsible husband and parent.  The 
evidence reflects that the appellant has been married over 40 
years and has five children.  Moreover, according to the 
appellant, he helps clean his house, occasionally helps his 
wife with the cooking, and is able to do chores around the 
house without any significant problems.  

The evidence of record shows that the appellant has not 
worked in over 10 years.  However, although the appellant 
reported that when he was working, he was irritable with his 
bosses, there is no indication that manifestations of his 
service-connected PTSD led to losing employment.  The Board 
recognizes that the examiner from the appellant's December 
2002 fee basis examination stated that the appellant had an 
impaired impulse control.  However, the examiner also 
indicated that the appellant did not pose a threat to himself 
or others.  In addition, in the appellant's February 2001 fee 
basis examination, the appellant revealed that although he 
had problems with mood swings at times, he did not have 
problems with violent behavior.  Thus, there is no evidence 
that the appellant's impaired impulse control is manifested 
by unprovoked irritability with periods of violence.  
Moreover, although the Board recognizes that the appellant 
has a history of suicidal ideations, the examiner in December 
2002, stated that the appellant's suicidal thinking, was not 
protracted and there was never any definite attempt.     

The Board recognizes that in the appellant's December 2002 
fee basis examination, the examiner reported that the 
appellant had had a marked decline in functioning in the last 
three years, and had a general and milder decline in the 10 
or so years before that.  However, the Board notes that the 
examiner also stated that the appellant was capable of 
performing activities of daily living with no difficulty, was 
able to establish and maintain effective work and social 
relationships, and had no difficulty understanding simple or 
complex commands.  Moreover, the examiner assigned a GAF 
score of 70.  Such a score is consistent with some mild 
symptoms or some difficulty in social occupational, or school 
functioning, but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  The Board also observes that the appellant's 
previous GAF score from his February 2001 fee basis 
examination was 60.  Such a score is consistent with moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).        

In sum, the Board finds that the 30 percent initial 
evaluation for PTSD is appropriate.  Indeed, it is the 
criteria for the 30 percent rating that specifically refer to 
disturbances akin to those experienced by the appellant-
problems with mood, anxiety, chronic sleep impairment, etc., 
and the criteria for the 50 percent rating and the 70 percent 
rating specifically refer to manifestations beyond what the 
appellant has experienced.  Consequently, the Board finds 
that his symptoms are best represented by the criteria for a 
30 percent rating throughout the pendency of his claim.  
38 C.F.R. § 4.130, Diagnostic Code 9411; Fenderson v. West, 
12 Vet. App. 119 (1999).  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable, and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

An extraschedular rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2003).  The evidence does not show that the appellant's PTSD 
has resulted in any hospitalizations, or that the psychiatric 
disability has caused any marked interference with employment 
not already contemplated by the current rating criteria.  In 
short, there has been no showing that the application of the 
regular schedular criteria is impractical.  The Board finds, 
therefore, that referral of the case to the RO for referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder is denied.  


REMAND

By rating action of May 2000, the RO denied the appellant's 
claim of entitlement to service connection for fragment 
wounds of the right eye.  The RO notified the appellant of 
its decision by a letter dated on August 25, 2001.  

In a rating action, dated in February 2001, the RO noted that 
the appellant's claim for service connection for fragment 
wounds of the right eye was being reconsidered upon the 
passage of the VCAA.  In this regard, the RO determined that 
the appellant's right eye claim was being deferred, pending a 
VA examination.  


By rating action of June 2002, the RO granted the appellant's 
claims of entitlement to service connection for a fragment 
wound of the right eyelid, and entitlement to service 
connection for a corneal scar of the right eye.  At that 
time, the RO assigned a 10 percent disability rating under 
38 C.F.R. § 4.118, Diagnostic Code 7800, effective from March 
24, 1999, for the appellant's service-connected fragment 
wound of the right eyelid, and a noncompensable disability 
rating under 38 C.F.R. § 4.84a, Diagnostic Code 6009, 
effective from March 24, 1999, for the appellant's service-
connected corneal scar of the right eye.  The RO notified the 
appellant of its decision by a letter in June 2002.       

In August 2002, the appellant submitted a statement that he 
wished to appeal the decision, dated August 25, 2001.  The 
appellant noted that although he had been rated 10 percent 
for his service-connected right eyelid scars, the appellant 
maintained that the RO had not yet considered the shrapnel 
wound to his right eye which was causing blindness.  
According to the appellant, he felt that he should be re-
evaluated "on right eye."  

In light of the above, the Board construes the appellant's 
August 2002 statement as a notice of disagreement with the 10 
percent rating assigned to the service-connected fragment 
wound of the right eyelid, and the zero percent rating 
assigned to the service-connected corneal scar of the right 
eye.  38 C.F.R. § 20.201 (2003).  In this regard, the Board 
notes that although the appellant stated that he wished to 
appeal the August 25, 2001 decision, it is clear from the 
context of his statement and his referral to his service-
connected right eyelid scars, that he was referring as well 
to the ratings assigned to his service-connected right eye 
disorders.  As the August 2002 statement is accepted as a 
timely notice of disagreement on these issues, the Board is 
required to remand to the RO for issuance of a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999).      

Accordingly, this case is REMANDED to the RO for the 
following development: 

The RO should issue a statement of the 
case to the appellant and his 
representative that addresses the issues 
of entitlement to an initial evaluation 
in excess of 10 percent for fragment 
wound of the right eyelid, and 
entitlement to an initial compensable 
evaluation for corneal scar of the right 
eye.  The veteran and his representative 
are reminded that to vest the Board with 
jurisdiction over these issues, a timely 
substantive appeal to the June 2002 
rating decision must be filed.  38 C.F.R. 
§ 20.202 (2003).  If the appellant 
perfects the appeal as to any issue, the 
case should be returned to the Board for 
appellate review.  38 C.F.R. §§ 20.202, 
20.302 (2003).     

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



